261 F.2d 838
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PIONEER WAGON WORKS, INC., Respondent.
No. 13755.
United States Court of Appeals Sixth Circuit.
Dec. 17, 1958.

Thomas J. McDermott, Washington, D.C., for petitioner.
Norman L. Des Jardins and Jerry L. Des Jardins, Owosso, Mich., for respondents.
Before ALLEN, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the petition of the National Labor Relations Board for the summary entry of a decree against Respondent, Pioneer Wagon Works, Inc., its officers, agents, successors and assigns, enforcing an order of the Board dated July 16, 1958, in a proceeding before the said Board numbered 7-CA-1578; upon the transcript of the record in said proceeding, certified and filed in this Court.


2
On consideration whereof, it is ordered, adjudged and decreed by the United States Court of Appeals for the Sixth Circuit, that the said Order of the National Labor Relations Board be, and the same is hereby, enforced; and that said Respondent, Pioneer Wagon Works, Inc., its officers, agents, successors and assigns abide by and perform the directions of the Board in said order contained.